Citation Nr: 0808407	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot of the feet.

3.  Entitlement to service connection for pes planus (flat 
feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty August 1942 to October 
1945.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In April 2007, the Board remanded this case for further 
development and readjudication.


FINDINGS OF FACT

1.  The veteran's current back disorder, diagnosed as 
degenerative disc disease, developed many years after service 
and is not shown to have been caused by any incident of 
service.

2.  The medical evidence does not show a current diagnosis of 
a skin disorder, including jungle rot of the feet.  

3.  The medical evidence also does not show a current 
diagnosis of pes planus (flat feet), and to the extent this 
condition is capable of lay observation, readily apparent, 
there also is no medical evidence attributing it to the 
veteran's military service.




CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A skin disorder, claimed as jungle rot of the feet, was 
not incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Pes planus (flat feet) was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has met all statutory and 
regulatory notice and duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in July 2003, 
September 2003, and December 2003, provided to the appellant 
prior to the February 2004 rating decision on appeal, satisfy 
these duty to notify provisions as these letters discuss the 
type of evidence needed to substantiate his claims and 
explain whose responsibility - his or VA's, it is for 
obtaining this supporting evidence.  Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  Moreover, since his service-
connection claims are being denied, no downstream disability 
ratings or effective dates will be assigned.  Therefore, 
there can be no possibility of prejudicing him by not 
providing additional notice concerning these downstream 
elements of his claims because they are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).



As the Board first indicated when previously remanding this 
case, the flat feet claim arises from a March1975 rating 
decision, thus, many years prior to the enactment of the VCAA 
in November 2000.  However, inasmuch as the veteran was 
provided VCAA notice in the July 2003 letter as well as in 
the several subsequent letters intended to assist him in 
substantiating his claim, and his claim was readjudicated by 
the RO in the December 2007 supplemental statement of the 
case (SSOC), after issuing those VCAA notification letters, 
there is no prejudicial error in the timing of the notice.  
This is because the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

As for the duty to assist, the RO has obtained the veteran's 
available service, VA, and private medical records and his 
communications with VA have been considered.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

In April 1975 correspondence from the National Personnel 
Records Center (NPRC), a military records repository, it was 
indicated that staff at that facility was unable to locate 
any morning reports, sick call records or additional service 
medical records (SMRs).  The only records on file were the 
reports of the veteran's August 1942 military induction 
examination, the report of his separation examination, 
an August 1944 clinical record, and various dental records.  
All reasonable efforts to obtain any remaining SMRs from the 
NPRC had been exhausted.  In these situations, where the SMRs 
are incomplete, lost or presumed destroyed through no fault 
of the veteran, VA has a heightened duty to assist him in 
developing his claims, to more fully provide reasons and 
bases for its decision, and to consider applying the benefit-
of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. 
App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  This, however, does not lower the 
threshold for an allowance of a claim, for example, where the 
evidence almost but not quite reaches the positive-negative 
balance.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).  Accordingly, consistent with this 
heightened duty to assist him in developing his claims, the 
Board remanded this case in April 2007 to obtain additional 
evidence, which has been associated with his claims file for 
consideration in his appeal.  

It is further noted that the veteran was not afforded VA 
examinations as part of the development of his claims.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Obviously then, if the veteran does not have diagnoses of the 
claimed conditions, to at least confirm he has them, an 
examination and nexus opinion are not needed to decide his 
claims because there are no existing conditions to causally 
relate to his military service.  And even when a claimant has 
the alleged condition, he must show more than a current 
disability to trigger the duty to assist.  Rather, there must 
also be at least some probative suggestion of a causal 
connection between the disability and his military service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, 
the evidence of this link (or nexus) must be competent, 
meaning by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  But, here, the claims file contains no 
suggestion or other indication that the veteran experiences 
symptoms which have been diagnosed as flat feet or a skin 
disorder, claimed as jungle rot of the feet.  The claims file 
also contains no suggestion or other indication that his 
current degenerative disc disease of the low back is 
associated with his active military service, despite his 
unsubstantiated assertions to the contrary.  VA is not 
obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of a lay statement.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004).

As the evidence establishes the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, he was provided notice discussing 
the requirements for service connection, his claims were 
subsequently readjudicated in a SOC and subsequent SSOCs, and 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is, at most, harmless error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); and 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the 
entire record and examining the various pre-decisional 
communications, the Court concluded the evidence established 
the veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim.)

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claims.

Analysis

Service connection is granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty during active military service or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
at least 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The Federal Circuit Court has also held that, when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during  service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between his/her service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  A determination of 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

The available service medical records are completely 
unremarkable for complaints, treatment, or diagnosis 
referable to a back disorder, flat feet, or a skin disorder 
of the feet.  These records reflect that the veteran was 
treated for a left ankle sprain and was fitted with a boot.  
His military service ended in October 1945.

Post-service, private treatment records reflect the veteran 
was hospitalized in May 1975 for acute lumbosacral strain.  
He was treated with bed rest, traction, and physical therapy.  
A September 1975 treatment report, noting his May 1975 
hospitalization, also notes that he had been previously 
followed for problems with his feet and had recently 
developed low back pain.  Additional treatment records from 
this physician are not available for review and, in a 
September 2003 statement, the veteran reported that this 
physician was deceased.  

VA outpatient treatment records, dated from February 1988 to 
September 2006, include a February 1988 Medical Certificate 
reflecting the veteran complained of a three-week history of 
low back pain without known injury.  This treatment report 
also notes his 1975 treatment for low back pain.  Subsequent 
VA outpatient treatment records reflect his continued 
treatment for back complaints.  

The veteran's VA outpatient treatment records do not mention 
foot complaints and a November 2001 medical record notes no 
foot problems, to include findings referable to the skin on 
his feet.  In this regard, it is noted that he has been 
treated for squamous cell carcinoma of the left hand; 
however, his treatment records are completely unremarkable 
for findings referable to his feet.  

In summary, these private and VA post-service medical records 
reflect initial findings of acute lumbosacral strain in May 
1975, nearly 30 years after service, and degenerative disc 
disease of the lumbosacral spine in July 2003, nearly 58 
years after the veteran's active duty military service ended.  
Similarly, the September 1975 private treatment report notes 
he was seen for problems with his feet, nearly 30 years after 
his separation from active duty service.  And the remaining 
VA and private treatment records, dated since then, are 
unremarkable for complaints or findings referable to his 
feet, including the skin on his feet.  

There is no evidence of arthritis involving the back within 
the first post-service year to qualify under the special 
presumptive provision.  The absence of any relevant 
complaints (e.g., pertinent symptoms) or treatment during 
service and for so many years after is evidence that neither 
a back disorder, inclusive of arthritis, nor flat feet or 
jungle rot of the feet are attributable to the veteran's 
military service and weighs heavily against these claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There 
also is no medical opinion otherwise linking these conditions 
to his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or a disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In addition, these records do not show current findings of 
impairment of the feet, to include flat feet or jungle rot.  
Without competent medical evidence confirming the veteran has 
current diagnoses of these conditions (to establish he has 
them), and linking these diagnoses to his military service, 
he has no valid claims.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
See also, Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish that he 
or she has that disability and that there is 'a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

As for his unsubstantiated allegations, a layman such as the 
veteran generally is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  However, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The net result of these holdings that the veteran is only 
competent, for example, to testify that he has experienced 
pain in his back and/or feet, not to etiologically link is 
pain (even if attributable to his back disorder or pes 
planus, etc.) to his military service.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, for the 
reasons and bases mentioned, the preponderance of the 
evidence is against the veteran's claims, so there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102


ORDER

The claims for service connection for a back disorder, a skin 
disorder (claimed as jungle rot of the feet), and pes planus 
(flat feet) are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


